 

Exhibit 10.14

 

[Form of Release]

 

AGREEMENT AND GENERAL RELEASE

 

THIS AGREEMENT ("Agreement") dated as of the ______ day of ___________, 20____,

 

BY AND BETWEEN

 

II-VI INCORPORATED,

a Pennsylvania corporation ("Employer")

 

AND

 

_______________________________, an individual, ("Employee")

 

W I T N E S E T H:

 

WHEREAS, Employee has been employed by Employer as a _____________;

 

WHEREAS, effective as of ___________, 20__ (the “Separation Date”), Employee's
position with Employer has been terminated; and

 

WHEREAS, the parties desire to meet and conclude certain aspects of the
employment relationship.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto for themselves and
their respective heirs, personal representatives, successors and assigns, hereby
agree as follows:

 

1.Releases.

 

(a)Employee, for Employee and Employee’s heirs, administrators, and assigns,
irrevocably and unconditionally generally releases and forever discharges any
causes of action or claims, known or unknown (including, but not limited to,
claims for attorneys’ fees, expenses and/or costs) that Employee has or may have
against (a) Employer, (b) its or their past or present parents, affiliates or
subsidiaries and/or any of their predecessors or successors and (c) the current
and former directors, owners, administrators, shareholders, managers, agents,
and officers of Employer (collectively referred to as "Company”) and expressly
waives and releases Company from any and all claims, grievances, actions and
causes of action, at law or in equity, contract or tort, including negligence,
or any other cause or claim that has or may have or could be brought before any
federal, state, local or municipal court directly or indirectly relating to or
connected with Employee's employment with Company, Employee’s termination from

Page 1 of 8

 

--------------------------------------------------------------------------------

 

employment with Company, or the facts, circumstances, actions or inactions
arising out of or relating to any aspect of Company's treatment of Employee
until the date of this  Agreement.  Without limitation of the foregoing general
terms, this  release includes, but is not limited to, claims (including for
costs and attorneys’ fees) arising from any alleged violation of any federal,
state or local statutes, ordinances, executive orders, or common law principles
relating to tort law, education, employment, the payment of wages and benefits,
educational benefits, training, or any other claims relating to or arising from,
in connection with or during Employee’s employment and/or affiliation with
Company, including but not limited to, claims arising under the Civil Rights Act
of 1964 as amended, including Title IX, 20 U.S.C. § 1687, Title VI, 42 U.S.C. §
2000(d), and Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Rehabilitation Act of 1973, the Civil Rights
Acts of 1866 and 1871, the Civil Rights Act of 1991, the Employment Retirement
Income Security Act (ERISA), the National Labor Relations Act, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act, as amended (ADEA), the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), the Equal Pay Act of 1963, the Immigration and Nationality Act,
the Older Workers Benefit Protection Act, the Family and Medical leave Act
(FMLA), the Pennsylvania Human Relations Act, the Pennsylvania Prevailing Wage
Act, the Pennsylvania Minimum Wage Act of 1968, the Pennsylvania Human Relations
Act, the Pennsylvania Wage Payment and Collection Law, whistle-blower, and any
and all common law claims, including but not limited to, all other forms of
employment discrimination, wrongful termination, retaliatory discharge, breach
of express, implied, or oral contact, interference with contractual relations,
commission of tort, fraud, defamation, and slander based on any act,
transaction, circumstance or event contemporaneous with, or prior to, the date
of this  Agreement.  This release also expressly includes any pension or benefit
plans of Company and/or the past or present officers, directors, trustees,
administrators, agents and employees of Company or of any Company benefit plan,
for any actions up to and including the date hereof and the continuing efforts
thereof, except for the performance of the provisions of this Agreement and
except for the payment of any vested pension benefits to which Employee may be
entitled, if any, under the express provisions of the Company pension plan,
subject to ERISA's vesting requirements.  It is the intention of Employee to
effect a general release of all actual and potential claims as of the date of
this Agreement.  Provided, however, that nothing contained in this Agreement
shall prevent Employee from challenging the validity and legality of the release
under the ADEA.

 

(b)Employee agrees that Employee will not initiate or cause to have initiated or
be a party to any legal action against Employer, except to the extent necessary
to enforce any remaining aspect of the Agreement or as specifically excluded in
this Paragraph 1(b) or in Paragraph 1(a) above.  In the event that Employee
brings or causes to bring any action against Company that Employee has agreed in
the preceding sentence not to bring or should Company prevail in any claim of a
breach of this Agreement, Employee will indemnify and hold the Company harmless
from and against all costs incurred in connection with defense or prosecution of
the legal action, including attorneys' fees.  Company will be entitled to all
damages available at law or equity in

Page 2 of 8

--------------------------------------------------------------------------------

 

addition to its costs of defending or prosecuting such action.  The Employee’s
right to file a charge of discrimination with the Equal Employment Opportunity
Commission or similar agency and Employee’s right to challenge the validity and
legality of the release in paragraph 1(a) under the ADEA are expressly excluded
from the Employee’s promise not to bring any legal action against the
Company.  However, if any charge, complaint, lawsuit or administrative claim is
filed by or in the name of Employee or on Employee’s behalf with the Equal
Employment Opportunity Commission, the Pennsylvania Human Relations Commission,
or any other similar administrative agency or organization, or in any other
forum, against any of the persons or entities released in this Agreement, based
upon any act or event which occurred on or before the date Employee signed this
Agreement, Employee will not seek or accept any personal relief, including but
not limited to any award of monetary damages or reinstatement to Employee’s
employment with Employer.  (Provided, however, that this  provision shall not
apply to a claim for damages under the ADEA in the event that the Agreement is
declared invalid with respect to the waiver of all ADEA claims.  If successful
on such a claim, however, any monetary damages obtained by Employee shall be
offset by the monies paid under the Agreement, together with all allowable
interest thereon.)

 

(c)As of the date of execution of this Agreement, the Employee represents and
warrants that Employee knows of no work-related injury, illness, or condition
sustained during Employee’s employment with Employer.  As of the date of
execution of this  Agreement, Employee further represents and warrants that
Employee knows of no condition or event that would entitle him to benefits under
the FMLA.  

 

(d)As of the Separation Date, Employee has ___________ (____) earned and unused
vacation days, having a gross value of ________________________
($________).  This  amount, from which all required taxes and withholdings shall
be deducted, shall be paid in the Employee’s final paycheck as an active
employee.  Employee acknowledges that with the payments set forth in this
Paragraph 1(e), the Employer shall have paid him in full.  The Employee also
represents that Employee knows of no claim that would entitle him to relief
under the Fair Labor Standards Act.

 

(e)Employee agrees that the lump sum payment set forth in Section 2(a) above
exceeds any amounts Employee is entitled to receive and shall be sufficient
consideration for all of the Employee’s agreements, obligations, covenants, and
releases contained in this Agreement.  Employee further agrees that the Employer
has no plan or practice of paying severance.  

 

(f)[Equity Options to be addressed in conformity with Employment Agreement and
other applicable agreements and plans.  Or the fact that Employee holds no
equity options arising out of or relating to his/her employment with Employer
that are vested or exercisable is expressly noted.]

 

Page 3 of 8

--------------------------------------------------------------------------------

 

(g)Effective _____________, neither party shall be required to perform under any
agreement related or ancillary to Employee’s employment with Employer,
including, without limitation, __________, except as expressly set forth in this
Agreement.  Employee shall cease to perform any duties for the Employer, and
shall cease to represent that Employee is a current employee of Employer,
effective _________________.  [Blanks are intended to address any transition
matters that might be required, if any.]

 

2.Wage Payments, Severance Payments and Benefits.  

 

In consideration of the representations and covenants of Employee contained in
this Agreement, Employer agrees to do the following:

 

(a)[Insert applicable severance payments from Section 8 of Employment Agreement]

 

(b)[Address any severance or other payment issues, if any, created by contract,
applicable law]

 

(c)Employer agrees not to contest Employee's application for unemployment
compensation unless (i) Employee becomes employed; or (ii) the Employee provides
inaccurate information in Employee’s application for benefits.  The parties
agree that the reason for Employee’s unemployment for purposes of seeking
unemployment compensation benefits shall be “elimination of position.”

 

(d)Nothing contained in this  Agreement or the payments and benefits
contemplated in it shall be interpreted to be inconsistent with the fact that
Employee’s employment with Employer was terminated for all purposes on the
Separation Date.  Employee further acknowledges that the payments set forth in
Paragraph 2 do not constitute any type of admission by Employer.

 

3.Returning Company's Property and Maintaining Confidentiality.

 

Employee agrees to return all Company property and confidential and proprietary
information which may be in Employee’s possession including, but not limited to
supplier lists, proprietary, confidential or secret information, customer lists,
customer file information, product information and data, financial matters,
competitive status, organizational matters, technical capabilities, marketing
and distribution plans, customer or supplier data, strategies, processes, books,
computer hardware, software, diskettes, notes, reports, work products, and any
other information prepared for Employer by him or at Employee’s or Employer's
direction (collectively, “confidential and proprietary information”).  Employee
shall also delete all confidential and proprietary information from any personal
electronic files, including, without limitation, information or files maintained
in any personal computer, PDA, blackberry or other electronic device.  Such
deletions shall be done in a manner that will not allow them to be recovered or
duplicated.  All such property shall be returned and deletions made by the
Effective Date. Employee further agrees not to use or apply confidential and
proprietary information for

Page 4 of 8

--------------------------------------------------------------------------------

 

Employee’s own advantage or for the benefit of any person or entity except
Employer and its affiliates and agrees not to disclose, divulge or disseminate
confidential and proprietary information or any other customer or product
information to anyone not affiliated with Employer, except with the prior
written consent of Employer.  Employee also agrees to provide Employer with all
passwords that Employee uses in connection with Employee’s employment to allow
Employer to have access to all information to which Employee has access and to
comply with all exit routines, including check lists, that the Employer normally
uses in connection with terminations from employment.

4.Opportunity to Review and Revoke.

 

Employee acknowledges that this Agreement contains a complete waiver and release
of claims of age discrimination under, among other statutes, the ADEA and that
Company offered Employee a period of at least twenty-one (21) days within which
to consider this Agreement.  Employee acknowledges that 21 days is a reasonable
period of time to review this Agreement, but that Employee may voluntarily elect
to sign this Agreement earlier.  Employee further acknowledges that Employee has
been advised and has had a full and fair opportunity to consult with an attorney
of Employee’s choosing.  Within a period of seven (7) days following the
execution of this Agreement, Employee may revoke this Agreement by delivery (in
person or by certified mail) of a written notice revoking the same, to David G.
Wagner, Vice President, Human Resources, II-VI Incorporated, 375 Saxonburg
Boulevard, Saxonburg, PA 16056.  The notice must be received within the said
seven (7) day period.  This Agreement shall not become effective or enforceable
until that date on which the seven-day revocation period has expired without a
revocation of this Agreement (the “Effective Date”).  Employee fully understands
the terms and significance of this Agreement including the release contained
within it, and Employee particularly understands that Employee is waiving and
releasing any and all claims against the Company.  

 

5.Continuation of Restrictive Covenants.

 

Employee acknowledges and agrees that during Employee’s tenure at Employer,
Employee has been entrusted with confidential and proprietary information
relating to Company, its products, business, and marketing and strategic
plans.  During and solely as a result of Employee’s employment with Employer,
Employee has also developed close relationships with Company’s employees,
consultants, customers and suppliers and has generally become strongly
identified with Employer in the marketplace.  In recognition of Company’s
legitimate interest in protecting, inter alia, its confidential and proprietary
information and business relationships, Employee agrees that Sections 4, 5, 6,
and 7 of the Employment Agreement dated ____ remain in full force and
effect.  [Note:  Need to conform paragraph references to final version of
Employment Agreement and to any version of Confidentiality/Non-Compete Agreement
that Employee executes.]  Employee agrees that to the extent that additional
consideration is required, the payments and benefits Employee shall receive
under Paragraphs 2 of this Agreement are full and adequate consideration for the
continued enforcement of the promises contained therein.  Employee further
agrees that all provisions of the Confidentiality/Non-Compete Agreement,
including its restrictions upon competition, are fully enforceable
notwithstanding and regardless of the circumstances of Employee's departure from
Employer's employment.

Page 5 of 8

--------------------------------------------------------------------------------

 

 

6.Inventions and Intellectual Property.

 

As of the date of execution of this Agreement, Employee has disclosed to
Employer any and all developments, discoveries, inventions, enhancements,
modifications and improvements ("Inventions") created or developed by Employee
alone or with others during the term of Employee’s employment, whether or not
during working hours and whether on the Employer's premises or
elsewhere.  Employee further agrees that Employee  will reduce such disclosure
to a detailed writing upon request by Employer.  Employee agrees to assign and
does hereby assign to Employer all rights in the Inventions.  Employee agrees to
execute and deliver to Employer any instruments Employer deems necessary to vest
in Employer the sole title to and all exclusive rights in the
Inventions.  Employee agrees to execute and deliver to Employer all proper
papers for use in applying for, obtaining, maintaining, amending and enforcing
any legal protections as the Employer may desire.  Employee further agrees to
assist fully the Employer or its nominees in the preparation and prosecution of
any litigation connected with the Inventions.  If Employer is unable because of
Employee's mental or physical incapacity or for any other reason (including, but
without limitation, Employee's refusal to do so after request therefor is made
by Employer) to secure Employee's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions belonging to or assigned to Employer pursuant to the
Agreement, then Employee hereby irrevocably designates and appoints Employer and
its duly authorized officers and agents as Employee's agent and attorney-in-fact
to act for and in Employee's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents or copyright registrations thereon with the
same legal force and effect as if executed by Employee.  Employee's obligations
and covenants in this Paragraph will be binding upon Employee's heirs, legal
representatives, successors and assigns. Employee represents that Employee is
not the owner of any patents.  Any patent, patent pending, copyright, trademark,
trade name, invention, writing, drawing and the like which has been previously
made by or conceived by Employee or which occurred under Employee management in
connection with Employee’s prior employment is believed to be the property of
the prior employer and/or its assigns and is not owned by Employee.

 

7.Non-Disclosure.

 

Employee agrees to keep confidential and not discuss, disclose, or reveal,
directly or indirectly, the terms of this Agreement to any person, corporation,
or entity with the exception of the members of Employee’s immediate family, any
person from whom Employee legitimately seeks financial or tax advice, and/or any
person consulted by Employee prior to Employee signing this Agreement to
understand the interpretation, application, or legal effect of this Agreement,
who (prior to disclosure to them) shall likewise agree to maintain the
confidentiality of this Agreement.  It shall be deemed a material breach of this
Agreement for Employee to disclose or reveal the existence of this Agreement or
any of the terms hereof to anyone in violation of the confidentiality provisions
of this Agreement.  

Page 6 of 8

--------------------------------------------------------------------------------

 

 

8.Non-Disparagement.

 

Outside of Employee’s immediate family and Employee’s legal counsel, Employee
shall not make any negative comment, written or oral, concerning Company to
anyone including, without limitation, current, former, or potential suppliers or
customers of Company.  Should any person seek a reference for or inquire about
Employee from Employer, any and all such inquiries and references shall be
directed to David G. Wagner, Vice President, Human Resources, who shall be the
sole and exclusive person permitted to respond.  The only reference that shall
be given shall be in the form of confirming dates of employment and last title
and salary level.  

 

9.Miscellaneous.

 

(a)There are no understandings between the parties regarding this  Agreement
other than as specifically set forth herein and there have been no promises,
inducements or commitments made to or by Employer in conjunction with
this  Agreement that are not explicitly set forth herein.

 

(b)This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  

 

(c)This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Employee
by Employer and the termination of such employment and contains all of the
covenants and agreements between the parties with respect to such employment and
the termination thereof.  No alterations, amendments, changes or additions to
this Agreement will be binding upon either Employer or Employee unless reduced
to writing and signed by both parties.  No waiver of any right arising under
this Agreement made by either party will be valid unless given in writing and
signed by both parties.

 

(d)This Agreement is binding upon the parties hereto and their respective heirs,
personal representatives, successors, affiliates and assigns.

 

(e)By Employee’s execution of this Agreement, Employee expressly understands,
covenants and agrees that Employee will not apply for or seek in any way to be
employed, hired, recalled or reinstated by the Company now or in the future; and
Employee covenants and agrees that Company will not ever be obligated to employ
or reemploy him or engage Employee’s services.  

 

(f)The provisions, including individual terms and phrases, of this Agreement are
severable.  Any provision of this Agreement or portion thereof which is held to
be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining portion of any such
provision or this Agreement as a whole, and without affecting the validity or
enforceability of such provision in any other jurisdiction.

Page 7 of 8

--------------------------------------------------------------------------------

 

(g)All parties represent and warrant that each is fully capable of performing
all obligations required under this Agreement and has not assigned or otherwise
alienated any right or obligation that in any manner would reduce or undermine
the full implementation and effect of this  Agreement.  

10.Right to Seek Counsel of Attorney.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS FULLY READ AND FULLY UNDERSTOOD THIS
AGREEMENT; THAT EMPLOYEE ENTERED INTO IT FREELY AND VOLUNTARILY AND WITHOUT
COERCION OR PROMISES NOT CONTAINED IN THIS AGREEMENT; THAT EMPLOYEE WAS GIVEN
THE OPPORTUNITY TO REVIEW THIS AGREEMENT WITH LEGAL COUNSEL OF EMPLOYEE’S CHOICE
BEFORE SIGNING IT, AND THAT EMPLOYEE WAS  ENCOURAGED AND ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING IT.

 

IN WITNESS WHEREOF, the parties hereto intending to be legally bound have set
their hands and seals on this date, ______________, 20___.

 

[EMPLOYEE]

 

II-VI INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Page 8 of 8